COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judge Annunziata and Senior Judge Willis
Argued at Alexandria, Virginia


THERESA ANDREONI
                                                           MEMORANDUM OPINION∗ BY
v.     Record No. 1572-03-4                            CHIEF JUDGE JOHANNA L. FITZPATRICK
                                                                FEBRUARY 10, 2004
MICHAEL ANDREONI


                     FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                 Leslie M. Alden, Judge

                Paula W. Rank (Byrd Mische, P.C., on brief), for appellant.

                Donne L. Colton, Jr. (Delaney, McCarthy & Colton, PC,
                on brief), for appellee.


       In this domestic appeal, Theresa Andreoni (wife) contends that Michael Andreoni

(husband) failed to pay all of his child support payments as required by the parties’ property

settlement agreement. She argues that the trial court erred in: (1) finding the parties’ agreement

ambiguous and admitting parol evidence, (2) interpreting the agreement, and (3) abusing its

discretion in failing to award her adequate attorney’s fees. Finding no error, we affirm.

                                        I. BACKGROUND

       “On appeal, we construe the evidence in the light most favorable to [husband], the

prevailing party below, granting to [his] evidence all reasonable inferences fairly deducible

therefrom.” Donnell v. Donnell, 20 Va. App. 37, 39, 455 S.E.2d 256, 257 (1995) (citing

McGuire v. McGuire, 10 Va. App. 248, 250, 391 S.E.2d 344, 346 (1990)).




       ∗
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       So viewed, the evidence establishes that on June 9, 1998, the parties entered into a

Marital Settlement Agreement, which was ratified and incorporated into a Final Judgment of

Dissolution of Marriage entered by the Circuit Court of Palm Beach County, Florida, on August

31, 2000. It was registered and filed in the Fairfax County Juvenile and Domestic Relations

District Court on July 19, 2002. Wife filed an Affidavit and Petition for Rule to Show Cause,

alleging that husband failed to comply with the parties’ marital settlement agreement. Husband

appealed a juvenile and domestic relations district court order that he comply with the parties’

marital settlement agreement to the trial court, which heard the matter de novo.

       The principal dispute on appeal concerns the interpretation of paragraph 4 of the parties’

marital settlement agreement, which provides:

               The Husband shall pay to the Wife the sum of Eight Hundred
               Twenty Four and No/00 ($824) Dollars per month as and for child
               support commencing June 1, 1998. Said support shall be paid until
               such time as each minor child reaches the age of eighteen years,
               marries, dies, or otherwise becomes emancipated. The
               aforementioned child support is based on the Husband having a net
               monthly income of $3,809, and the Wife having a net monthly
               income of $1,477 per month. The aforementioned support also
               includes the Husband’s contribution for daycare. In the event that
               the cost of daycare changes, the Husband shall be responsible for
               67% of 75% of the cost of daycare. For clarification, daycare
               refers to a daycare center, private sitter, pre-school or after school
               care.

(Emphasis added).

       The parties stipulated the following items at trial. The monthly cost of daycare shared by

the parties when they made the agreement was $400. It increased in September 1999 so that the

total amount of daycare costs that wife incurred during the period in question was $20,098.26.

Husband paid all of the $824 monthly support payments, plus an additional $3,393, but made no

additional payment specifically for the increased cost of daycare. He also failed to pay health

insurance payments of $1,200 and medical expenses of $224.19 as required by the agreement.

                                                -2-
       The dispute arose over how much of the increased daycare cost husband owed under the

agreement. The trial court found the agreement ambiguous on this question and admitted parol

evidence. It ruled that the husband should be given credit for having paid 50.25% of the cost of

daycare, or $200 per month, as part of his $824 monthly payments, and owed 50.25% of the

increased cost in daycare. In addition, the trial court awarded wife $500 in attorney’s fees. Wife

appeals.

                                         II. AMBIGUITY

       Wife first contends that paragraph 4 of the marital property agreement is unambiguous

since it clearly required husband to “be responsible for 67% of 75% of the cost of daycare” after

the cost changed, in addition to the portion of daycare husband paid as part of his child support

payment. We disagree.

                       The question whether the language of a contract is
               ambiguous is a question of law which we review de novo.
               Accordingly, on appeal we are not bound by the trial court’s
               interpretation of the contract provision at issue; rather, we have an
               equal opportunity to consider the words of the contract within the
               four corners of the instrument itself.

Eure v. Norfolk Shipbuilding & Drydock Corp., 263 Va. 624, 631, 561 S.E.2d 663, 667 (2002)

(internal citations and quotations omitted). “When a written marital agreement is presented, a

court applies the same rules of formation, validity and interpretation used in contract law, except

where specified by the Code.” King v. King, 40 Va. App. 200, 206, 578 S.E.2d 806, 809 (2003)

(internal citations and quotations omitted).

               The court must give effect to all of the language of a contract if its
               parts can be read together without conflict. Where possible,
               meaning must be given to every clause. The contract must be read
               as a single document. Its meaning is to be gathered from all its
               associated parts assembled as the unitary expression of the
               agreement of the parties.




                                                -3-
Berry v. Klinger, 225 Va. 201, 208, 300 S.E.2d 792, 796 (1983); see also Sully Station II

Community Station v. Dye, 259 Va. 282, 284, 525 S.E.2d 555, 556 (2000). However,

“[c]ontract language is ambiguous when ‘it may be understood in more than one way or when it

refers to two or more things at the same time.’” Eure, 263 Va. at 632, 561 S.E.2d at 667 (quoting

Granite State Ins. Co. v. Bottoms, 243 Va. 228, 234, 415 S.E.2d 131, 134 (1992)).

       Wife’s contention that the agreement is unambiguous ignores the discrepancy between

two provisions: “the aforementioned support also includes the Husband’s contribution for

daycare,” and “[i]n the event that the cost of daycare changes, the Husband shall be responsible

for 67% of 75% of the cost of daycare.” When these provisions are read together, husband’s

payment amount after the cost of daycare changes is unclear, because the agreement does not

otherwise indicate how much credit toward the cost of daycare, if any, is to be given for

husband’s $824 support payment, and included as part of his new total contribution to daycare.

We agree with the trial court’s analysis that the agreement is ambiguous, and the trial court did

not err in admitting parol evidence to clarify paragraph 4 of the agreement.

                             III. CONTRACT INTERPRETATION

       Wife next contends that the trial court erred in interpreting the contract after admitting

parol evidence.

                       It is elementary that where the terms of a contract are thus
               susceptible of more than one interpretation, or an ambiguity exists,
               or the extent and object of the contract cannot be ascertained from
               the language employed, parol evidence may be introduced to show
               what was in the minds of the parties at the time of the making of
               the contract and to determine the object on which it was designed
               to operate.

Young v. Schriner, 190 Va. 374, 379, 57 S.E.2d 33, 35 (1950) (internal citations and quotations

omitted); see also Aetna Cas. and Sur. Co. v. Fireguard Corp., 249 Va. 209, 215, 455 S.E.2d 229,

232 (1995).

                                               -4-
       Wife argues that the husband was required to pay 75% of the cost of daycare before and

after the change as part of the child support payment, plus 50.25% of the cost of daycare after the

increase. The trial court ruled that the parties intended that husband pay 50.25% of the cost of

daycare in total after the change. The trial judge said:

               I think what the agreement means is that the support, as it says, the
               support amount includes the husband’s contribution for day care.
               And that the parties anticipated in light of Ms. Andreoni’s planned
               move that day care would increase, and that in that even Mr.
               Andreoni would be responsible for half of the cost of day care.

       After the trial judged admitted parol evidence, both parties testified that if the daycare

amount stayed the same, husband’s monthly payment of $824 would also remain the same under

the agreement. Wife testified that if the cost of daycare changed – either increased or decreased

– the parties intended that husband would continue to pay the $824 monthly payment, plus 67%

of 75% of the entire cost of daycare. The trial court called this interpretation “absurd,” since it

would theoretically require husband to pay more if the cost of daycare decreased:

               [Y]our interpretation just doesn’t make any sense, because under
               your theory, if day care costs went down, Mr. Andreoni would pay
               more money, and that just is absurd. And [wife’s] testimony was
               that he was paying against the $400. I think it was clearly the
               interpretation of the parties that that was part of the calculation,
               and that the idea was to cover what would happen in the event that
               it went up.

       Husband testified that both parties expected the cost of daycare to increase when wife

relocated with the child to Virginia and that the parties intended that they would share in the

increased costs. He also testified that the parties meant for the original daycare contribution

included in the $824 to be part of the total daycare payment after the change in cost.

       Ample credible evidence supports the trial court’s ruling that the parties intended that

husband pay 50.25% of the cost of daycare after the increase, and should be credited $200 for

every $824 support payment made. Both the contract language and the credible evidence

                                                -5-
presented at trial dictates that the parties meant to share the burden of the increased daycare

costs. The agreement clearly indicates that the parties meant for the husband’s support payment

to include his contribution to daycare. There is nothing in the agreement to suggest that the

previously allocated contribution toward child care costs should be re-allocated to any other

expense after the cost of daycare changed. The trial court reasonably inferred that once the

husband was required to contribute to daycare as part of his support payment, he was still

required to contribute part of his support payment toward daycare when the cost of daycare

increased, plus a portion of that increased daycare cost. The contract designates this amount as

50.25%, and does not provide any other percentage of husband’s support payment that should be

credited as a contribution to daycare. The trial court reasonably determined this credit was

50.25% of the original support payment.

       Accordingly, we affirm the judgment of the trial court.

                                    IV. ATTORNEY’S FEES

       Finally, wife contends that the trial court abused its discretion in awarding her only $500

in attorney’s fees. The marital agreement did not provide for fees.

       “An award of attorney’s fees is a matter submitted to the sound discretion of the trial

court and is reviewable on appeal only for an abuse of discretion.” Graves v. Graves, 4 Va. App.
326, 333, 357 S.E.2d 554, 558 (1987). “The key to a proper award of counsel fees is

reasonableness under all the circumstances.” Joynes v. Payne, 36 Va. App. 401, 429, 551 S.E.2d
10, 30 (2001) (citing McGinnis v. McGinnis, 1 Va. App. 272, 277, 338 S.E.2d 159, 162 (1985)).



       Wife requested attorney’s fees of over $8,000 to enforce what the trial court described as

an “absurd” interpretation of the parties’ agreement. Husband stipulated at both the juvenile and

domestic relations district court hearing and the circuit court hearing that he owed $1,424.19 in

                                                -6-
health and medical payments. Upon review of the record, we cannot say the trial court abused its

discretion in the determination of wife’s attorney fees.

       Finding no error, we affirm the judgment of the trial court.

                                                                                      Affirmed.




                                                -7-